DENY and Opinion Filed May 6, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00917-CV

                        IN RE TORI THOMAS, Relator

          Original Proceeding from the 382nd Judicial District Court
                           Rockwall County, Texas
                       Trial Court Cause No. 1-18-0465

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Smith

      Relator’s petition for writ of mandamus challenges the trial court’s

September 27, 2021 order dismissing for lack of standing relator’s petition to

modify the trial court’s prior final order appointing the Department of Family and

Protective Services conservatorship of relator’s cousins.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).




                                     Page 1 of 2
      Based on our review of relator’s petition and supporting record, we conclude

relator has demonstrated neither that the trial court clearly abused its discretion nor

that relator lacked an adequate appellate remedy.        Accordingly, we deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

      Having denied the petition, we also deny relator’s motion to stay as moot.




                                             /Craig Smith/
                                             CRAIG SMITH
                                             JUSTICE


210917F.P05




                                      Page 2 of 2